489 So.2d 141 (1986)
GLOUCESTER ENGINEERING, INC., a Massachusetts Corporation, Appellant,
v.
Eric MENDOZA and Grizella Mendoza, His Wife, Appellees.
No. 86-364.
District Court of Appeal of Florida, Third District.
May 27, 1986.
*142 Peters, Pickle, Flynn & Niemoeller and Jeffrey A. Mowers, Miami, for appellant.
Hershoff & Levy and Jay Levy, Miami, for appellees.
Before NESBITT, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
Since strict compliance with the substituted service statute is required, the order denying the motion to dismiss and to quash service of process is reversed for failure of the plaintiff to timely file the affidavit of compliance with the statute governing substituted service upon nonresidents. § 48.161(1), Fla. Stat. (1985); Smith v. Import Birds, Inc., 461 So.2d 1026 (Fla. 4th DCA 1985); Shiffman v. Stumpff, 445 So.2d 1104 (Fla. 4th DCA 1984). This holding is without prejudice to the plaintiff's procuring alias process and attempting proper service thereof.
Reversed.